         Case 7:16-cr-00666-KMK Document 280 Filed 12/11/19 Page 1 or                                      ~!J
          Case 7:16-cr-00666-KMK Document 281 Filed 12/12/19 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                                           FOR THE
                              SOlJI'HERN DISTRICT OF.- NEW YORK
                                                                              Tu ~•!IAf,t /5 -1~
Dante. McNair,
                                                                              .fr~~ J ti         t         -fh1 t S'J~l>S\u,
     Petitioner                                                               ') /. 1/4/i,a .                                               .
                      ~:~., n ~r         i                                                             . . <;,o,Jo,J~
v                 • { • -1 i i U   •   1! V   '   I' . Civil   Action No. :
                                                                              ---------
                                                     Criminal Action No: 16-CR-666 (
United States of America

                          MOTION FOR MODIFICATION OF SENTENCE
                                PURSUANT 10 18 USC 3582                        ,.           -- -- -·- - -· - --·              .- .
                          IN LIGHI' oF' sUPREME coURT oEcrsioN                  ! ·: ···. ·, l· ·:   ( :·..f•_: n \f' r,:. f•(:,.~
                             ON JUNE 24TH 2019; REGARDING                      11 ' -·. ' i ---        ·    . - .. - . --~· · ·:   i. , I   f.1
                               (U.S. v. DAVIS) NO. 18431                       i·                                              ,;·:-i1 / /
                          UNDEJs18USC924(c)(1)(A), (3)(B);
                         FINDING 10 NOW BE UNCONSTITUTIONALLY
                                                                              j,.j '·,.\,_ .•..EOOo201}4
                                                                                    1 ·-.
                                                                                                                              / !.:- : · ' )
                                                                                                                                      ·
                                   VAGUE AND CANNOT· Sf.t\NI'.          . .             .            U~tf f (t_\-           -
         NOW CCMES Dante McNair, pro se (hereinafter 11Peti tioner'.-·or"'Mr".-·~~~~-Y''" 'l---J
in the above-captioned matter; and hereby requests that this Honorable Court
reconsider its previous determination, pursuant to the recent Supreme Court
decision in (U.S. v. Davis) No. 18431 (See Attachment #1 - the Ruling and
Court Opinion), and reduce the sentence of_Mr. McNair; ·u sing the same justification
and though_tful consideration of sentencing Petitioner below the Guideline
Range to start at Level 27 (and not 29). Thus, the removal of the 2 point
enhancement levied against Petitioner at sentencing under Section 2Dl.1(b)(1)
Fir.e,':tnn in Connection with charge of narcotics c.onspi:r1:1cy, now falling under
the Residual Clause;.
                         is now considered
                                      .
                                           unconstitutionally
                                                         .
                                                                  vague and cannot
                                                                               .
stand; and must be removed as a matter of law. As for reasons· thereof, .Mr.
McNatr respectfully states the following:

                                I. BACKGROUND
     Petitioner on or around February 6, 2018 plead ~o Co~spiracy to Distribute
and Possess with Intent to Distribute Cocaine 21 USC §846; 21 USC §841(b)(l)(B)
[Lesser included Offense] 5 years to 40 years imprisonment/4-years Supervised
Release (Class B felony).
     Not to be overlooked, Petitioner's
                                     .;
                                        release status was impecable as explained
to the Court at th~ time of sentencing (1); such as:


Footnote (1): Petitioner worked a job while on ball (and ~lr-Yurrgnd@r@cl);
with no issues with the probation office and alike, (See Attachment #2 Sentencing
transcripts .pg 6-7)
                                       1
